Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 in the reply filed on 10/13/2022 is acknowledged.
Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/13/2022.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
In the instant case, the Abstract is greater than 150 words in length. Appropriate action is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “low thermal conductivity” and “low thermal expansion” in claims 1-6 is a relative term which renders the claims indefinite. The terms “low thermal conductivity” and “low thermal expansion” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Although the terms are not defined in the specification, Table 2 at [0037] does compare the thermal conductivity values and thermal expansion coefficients of comparative examples with inventive examples. However, this section of the specification does not set forth definitions for the boundaries of what a “low” thermal conductivity value is; for example, looking at Table 2, the lowest thermal conductivity value for any of the comparative values is 8.6, while the inventive examples range from 6.0 to 5.8. Is a “low” thermal conductivity value any value that is below the lowest comparative value of 8.6? Or one that is at least as low as the lowest inventive example of 6.0? The same ambiguity exists mutatis mutandis for the definition of a “low” expansion coefficient; it is unclear whether a low thermal expansion coefficient is any number below the numbers provided for comparative examples, any number at least as low as the highest inventive example, or some number in between these values. 
For these reasons, the terms “low thermal conductivity” and “low thermal expansion” in claims 1-6 are relative terms which render the claims indefinite. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Although not relied upon to form the basis of a rejection, Applicant should be aware of Nishidi et al. (JPH0532454A with reference to machine translation, hereinafter referred to as Nishidi), considered to be the closest prior art. Nishidi is directed to a compact cubic zirconia particle-dispersed magnesia sintered body (see Nishidi at [0001] of the machine translation). Nishidi discloses the body comprises 75 to 99 wt% of magnesia and 1 to 25 wt% of cubic zirconia (see Nishidi at [0003] from the machine translation). Nishidi does not disclose maleic acid or calcium hydroxide. As such, it is the Examiner’s opinion that the cited prior art neither teaches nor fairly suggests the process as claimed in independent claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
/CAMERON K MILLER/Examiner, Art Unit 1731